COURT OF APPEALS CAUSE NO. 03-14-00621-CV
                                                                                                March 6, 2015


Frank M. Seliger                                                           IN THE COURT OF APPEALS
PLAINTIFF


vs.



Ethiopian Evangelical Church
DEFENDANT                                                                  THIRD DISTRICT OF TEXAS



         MOTION FOR CONTINUANCE: THAT THE COURT GRANT A 7 DAY
                         CONTINANCE—FOR THE APPELLANT'S BRIEF

The Plaintiff in the case listed above requests a very short 7-day extension of the due date
for the Appellant's Brief for the following reason:

The Plaintiff has an elderly 83 year old mother who lives in Houston and is a widow. She
recently fell and broke her pelvis. I am the only sibling who lives in Texas. My other
siblings are in New York. I have been dealing with this medical situation... and it has set
me back a few days in dealing with the Appellant's Brief. The Brief is almost completed.
I am confident that I will not need another extension.

Thank you for your assistance in this matter.

                    f RECEIVED N
                           MAR 06 2015
                         THIRD COURTOFAPPALS
                     \      JEFFREyp.KYiF   y                                               3-6-2015
                                                                                        ENDANT




                                                  Certificate of Service

I certify thata complete copy of thisdocument was delivered to the Defendant's attorney... bycertified
mail.

                                                                             Z/Ob/ZbifT'
                                                                  Date: 3-06-2015




                                                Certificate of Conference

As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have conferred with
theappropriate party on the merits of thismotion with the following results:

 The Plaintiffconferred by phone with opposing counsel- concerning the above Motion, he stated ... with
 regard to this short extension... "I don't care."